Mr. Justice Scott delivered the opinion of the Court: This action was commenced to recover for the value of services rendered by appellee in taking care of O’Conner at the request of the appellant. O’Conner was a brakeman in the employ of the company, and in its service at Paris station he was severely injured, and by direction of the conductor in charge of the train, was taken to the house of appellee to be cared for. The conductor immediately telegraphed to one of the officers of the company at Mattoon, O’Conner was hurt, and had been left at the house of appellee. There is no dispute as to the fact, and the principal question is, whether the company is liable. On the authority of T., W. & W. R. R. Co. v. Rodrigues, 47 Ill. 188, there can be no doubt of the liability of appellant. When the officers of the company were notified O’Conner was hurt, and had been left at the house of appellee, if it was not the intention the company should be responsible for the expenses, it was their duty to notify appellee of that fact. This they did npt do. When he inquired to whom he should look for pay, appellee was expressly told, when O’Conner “ died or got well,” to bring his bill to the office and it would be sent in. The services were rendered at the request of the officers of the company, and there is no reason why appellant should not be liable. It is said, the damages found are unreasonably high and not warranted by the evidence. We think otherwise. The injured brakeman was at the house of appellee for five weeks. His injuries were so severe that his arm was amputated. During all that time he required constant care, which was most kindly furnished by appellee and those in his employ. For these services he was allowed, before the justice, $90, but on the trial in the circuit court the amount was increased to $100. The amount claimed was reasonable, and we perceive no reason why the judgment should not be affirmed, which is accordingly done. Judgment affirmed.